DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 18-34 are allowed.
Reasons for Allowances
Regarding claims 18 and 33, the prior art does not disclose a fastening clamp for securing a modular terminal block that has multiple modular terminals in a wall opening of a housing wall, comprising: a clamping element is a sprung ratchet arm which is fastened at a foot area to a terminal housing, and the clamp surface is formed on a free end, wherein a ratchet arm extends along a lateral surface of the terminal housing in such a way that the clamp surface in an assembled state of the fastening clamp acts against one edge of the wall opening, and wherein a locking element is arranged to move on the terminal housing, and can be brought from a first position into a second position, wherein in the first position of the locking element, the sprung ratchet arm can be deflected in a direction of the lateral surface of the terminal housing, while the locking element in its second position is arranged partially between the free end of the sprung ratchet arm and the lateral surface in such a way that the sprung ratchet arm cannot be deflected in the direction of the lateral surface of the terminal housing as required in combination with other limitations of these claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  (Bentler et al. (US 7537496), Gebhardi et al. (US 9954322), Falk (US 9407019), Habirov et al. (US D717734), Yoon (US 6146213), Yoon (US 6488527), Schloo et al. (US 9153916), (US 10283918), (US 7753739), (US 10361497), (US 6036538) discloses the features similar to a presently claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARSHAD C PATEL whose telephone number is (571)272-8289.  The examiner can normally be reached on Monday-Friday: 8:00 am - 5.00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270 3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HARSHAD C PATEL/Primary Examiner, Art Unit 2831